DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to because of the following informalities:  Claim 1 recites “virtual reality word” in line 7, which appears to be a typographical/grammatical error.  Examiner suggests amending to “virtual reality world”.  Claims 2-8 depend from claim 1 and incorporate the same objectionable language.  Appropriate correction is required.
Claims 18-20 are objected to because of the following informalities:  Claim 18 recites “virtual reality word” in line 9, which appears to be a typographical/grammatical error.  Examiner suggests amending to “virtual reality world”.  Claims 19-20 depend from claim 18 and incorporate the same objectionable language.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2009/0187264 A1) in view of Gutierrez et al (US 2018/0144525 A1).
Regarding claim 9, Hashimoto discloses: 
A method for providing a configurable 
Uploading virtual reality world implementation data that describes locations of structures within a (Par. 81 of Hashimoto: CAD system for producing working drawings including wall panels, etc.; Par. 105: screens of CAD system manipulated by user; Par. 131: inputting design conditions of objective building, which is then used to automatically generate design drawings); 
Receiving a physical plan describing a physical implementation of the structures within the (Paras. 86 of Hashimoto: CAD system generates a panel layout diagram and producing of the shape steel and hardware/order list information; Paras. 101-102: order list generating unit 102 totals the specification and the quantity of the light gauge shape sheet steel making up the steel house from the design drawing information obtained in the design drawing generating unit 101 by the member totaling module of the CAD system described above, and based on them, an order list (steel member order list) is generated – See Fig. 19; Also Par. 133: From the design drawing information such as the wall panel drawing, the floor panel drawing and the roof truss drawing, the members used for the objective building are directly totaled and a list of the members (steel member order list) can be prepared);
Selecting at least a portion of the configurable hardware components for purchase responsive to the received physical plan and the received parts list (Par. 124 of Hashimoto: information processing system 100, the order list information obtained by an external device having the function of the design drawing generating unit 101 and the order list generating unit 102 are received through a communication network (the network 300, etc. shown in FIG. 2); Par. 126: the order list information obtained by the external device having the function of the design drawing generating unit 101 and the order list generating unit 102 or especially, the panel working drawing (panel working drawing) and the specification information obtained by assembling the light gauge shape sheet steel are received through a communication network, and member production control unit 103, based on the received information (the panel working drawing and the specification information) and the information on the light gauge shape sheet steel required for panel production stored beforehand in the storage unit 104, assembles the light gauge shape sheet steel and produces panels under the control of computer; Par. 164: order page 440 is configured of a design order page 442 used by the contractors to purchase the building information, and a design order page 448 used for purchasing the members required for construction; Par. 173: places an order for the member by transmitting from the member order page 448 to the server 412 a member order including the items for specifying the contractor and the expression of the will to purchase the member described in the specification, and a specification of the member to be purchased (step S32).); and
Receiving the selected configurable hardware components (Par. 126 of Hashimoto: assembles the light gauge shape sheet steel and produces panels under the control of computer, where not only the production of the light gauge shape sheet steel from the design stage but the whole process up to the panel assembly step can be automated in its entirety)
	Hashimoto does not explicitly disclose the use of the design system with a configurable virtual reality world
	Gutierrez discloses:
	A configurable virtual reality world (Abstract of Gutierrez: modular stage and kit of stage accessories suitable for a wide variety of commercial venues contains all of the necessary equipment, infrastructure, technology and content to assemble and operate a tactile, onsite VR attraction; Par. 42: aligning a virtual world with a physical construction)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system for designing and ordering parts for construction of a physical structure based on a user input data as provided by Hashimoto, by using the system for constructing a physical structure based on a virtual reality world design as provided by Gutierrez, using known electronic interfacing and programming techniques.  The modification simply substitutes one form of digital world specifications used for obtaining a part list for constructing a physical environment based on the .   


Allowable Subject Matter
Claims 1-8 and 18-20 are objected to for the typographical errors (see above), but would be allowable if amended to correct for the objections (see above). 
Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616